Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1-3, 8, 15, 17, 18, 20, 21, 23, 24, 28-33 are pending.
	Claims 20, 21, 23, and 24 are withdrawn. 
Claims 8, 17, 20, and 23 are currently amended.
	Claims 1-3, 8, 15, 17, 18, and 28-33 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 112(a)
The rejection of claims 8 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112
(pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the claim amendments, dated 02/22/2022. 

35 U.S.C. 103
The rejection of claims 1-3, 8, 15, 17, 18, and 28-33 under 35 U.S.C. 103 as being obvious over Chang et al. (US PG PUB 2019/0359716, effective filing date: 02/08/2017) in view of Bander et al. (US PAT 7,514,078, issue date: 04/07/2009) is withdrawn. At p. 10 and 11 of Applicant Arguments, dated 02/22/2022, Applicant provided a statement under 35 U.S.C. 102(b)(2)(C) that at the effective filing date of the claimed invention, Chang et al. and the present application were owned by the same person, and as such Chang et al. does not qualify as prior art under 35 U.S.C. 102(a)(2).

Rejections Maintained
35 U.S.C. 102(a)(1)
The rejection of claims 1, 28-30, 32, and 33 under 35 U.S.C. 102(a)(1) as being anticipated by Ghayur et al. (US PG PUB 2009/0304693, publication date: 12/10/2009) is maintained.

35 U.S.C. 103
The rejection of claims 1-3, 15, 17, 18, 28-30, 32, and 33 under 35 U.S.C. 103 as being unpatentable over Rader et al (US PG PUB 2011/0150870, publication date: 03/23/2011), Bander et al (US PAT 7,514,078, issue date: 04/07/2009), and Moore et al. (US PG PUB 2014/0363426, publication date: 12/11/2014), as evidenced by Shum et al. (J Immunol, 168:240-252, 2002) is maintained.

The rejection of claim 31 under 35 U.S.C. 103 as being unpatentable over Rader et al. (US PG PUB 2011/0150870, publication date: 03/23/2011), Bander et al. (US PAT 7,514,078, issue date: 04/07/2009), and Moore et al. (US PG PUB 2014/0363426, publication date: 12/11/2014), as evidenced by Shum et al. (J Immunol, 168: 240-252, 2002), as applied to claims 1-3, 15, 17, 18, 28-30, 32, and 33, and further in view of Parren et al. (US PG PUB 2015/0353636, publication date: 12/10/2015) is maintained.

Nonstatutory Double Patenting
The nonstatutory double patenting rejections of record are maintained. In Applicant Arguments, dated 02/22/2022, Applicant requested that the nonstatutory double patenting rejections of record be held in abeyance at this point in prosecution.

Response to Arguments
	In Applicant Arguments, dated 02/22/2022, Applicant asserts that “[l]ike the prior art reference in Lilly, Ghayur does not spell out a ‘definite and limited class’ of bispecific antibodies. Rather, with two variables each having numerous options, the genus of bispecific antibodies disclosed by Ghayur is enormous. As a result, a skilled person in the art would not have been able to ‘at once envisage’ NKG2D and PSMA as a specific pair of antigens targeted by a DVD-Ig after reading Ghayur. The hindsight nature of the Office’s argument is further evidenced by the absence of NKG2D and PSMA, as a pair, out of more than three hundred targets disclosed in paragraph [0289].” These arguments have been fully considered but are not deemed persuasive. Throughout the reference, Ghayur et al. teach DVD-Ig molecules that comprise antigen-binding domains specific for two different antigens. At [0289], Ghayur et al. disclose numerous antigens that may be comprised within said DVD-Ig molecules, including NKG2D and PSMA. Even though numerous antigens are recited, given the modular nature of DVD-Ig molecules, one of ordinary skill in the art would have been readily able to envision DVD-Ig molecules comprising different combinations of the antigens recited at [0289] regardless of the large number of different combinations. In other words it is submitted that although the different antigens recited at [0289] encompass many different DVD-Ig combinations, Ghayur et al. still disclose a defined and limited class of DVD-Ig molecules, albeit a large class, and as such Ghayur et al. anticipate a DVD-Ig molecule that comprises an antigen-binding site specific for NKG2D and an antigen-binding site specific for PSMA. Furthermore at [0049], Ghayur et al. teach that DVD-Ig molecules may comprise an IgG1 Fc region, and CD16 is known in the art as a receptor that binds the IgG1 Fc region. Therefore the disclosure Ghayur et al. anticipates a protein that comprises an antigen-binding site specific for NKG2D, an antigen-binding site specific for PSMA, and an Fc domain that binds CD16, thus meeting the limitations of the claims.
	With respect to the rejection of the claims under 35 U.S.C. 103, Applicant asserts that “the skilled person would not have been motivated to combine the teachings of Rader and Bander to arrive at elements (a) and (b) of the protein of claim 1. Rader disclosed, generally, use of anti-NKG2D antibodies to treat cancer, or infectious disease, or autoimmune disease without any working examples or even description of proposed scientific mechanism(s) for efficacy against each disease. As such, even the bare statement in Rader that the anti-NKG2D antibody could also ‘have specificity for a tumor antigen or an antigen associated with [an] infectious disease’ fails to provide any guidance about which tumor antigens would be usefully combined with an anti-NKG2D antibody. In the absence of such rationale, the skilled person would not have known to modify the teachings of Rader to incorporate a PSMA-binding site from Bander. Moreover, PSMA is not specifically mentioned even once in Rader… Although Bander describes anti-PSMA antibodies, NKG2D is not specifically mentioned even once in this reference. Thus, Bander fails to cure Rader’s lack of motivation to incorporate a PSMA-binding site to create a single protein having an NKG2D-binding site and a PSMA-binding site. In the absence of such rationale, the skilled person would not have known to modify the teachings of Bander to incorporate an NKG2D-binding site from Rader.”
	These arguments have been fully considered but are not deemed persuasive. Based upon the teachings of Rader et al., one of ordinary skill in the art would appreciate that anti-NKG2D antibodies may be used in the treatment of cancer. At [0003], Rader et al. teach that NKG2D “is an activating receptor found on natural killer (NK) cells and a costimulatory receptor on certain T cells.” At [0030], Rader et al. teach that anti-NKG2D antibodies may be used to treat various forms of cancer, and at Example 6, Rader et al. demonstrate the use of anti-NKG2D antibodies in the treatment of cancer. Furthermore at columns 30 and 31, Bander et al. teach that anti-PSMA antibodies may be used to kill tumors that express PSMA. Also at column 74, Bander et al. teach that bispecific antibodies may be prepared that comprise an anti-PSMA antibody. Based upon these references, one of ordinary skill in the art would have had ample motivation to combine the teachings of Rader et al. and Bander et al. to develop a bispecific antibody that binds both NKG2D and PSMA, because such a bispecific antibody would comprise two antibodies that may be used to treat cancer. Additionally one of ordinary skill in the art would expect the bispecific antibody of Rader et al. and Bander et al. to provide a therapeutic benefit to individuals suffering from PSMA-expressing cancers by binding to PSMA expressed on tumor cells and recruiting immune cells, such as NKG2D-expressing NK cells, to destroy tumor cells. Applicant is reminded that “[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” See MPEP 2145(IV).
Applicant further asserts that “Moore fails to make up for the deficiencies in Rader and Bander, at least because nothing in Moore would motivate the skilled person to combine a PSMA-binding site, an NKG2D-binding site, and an antibody Fc domain or portion thereof that binds CD16, in a single protein.” 
These arguments have been fully considered but are not deemed persuasive. At [0006], Moore et al. teach that heterodimeric bispecific antibody formats may be used to engage distinct target antigens. Further as indicated above, Rader et al. teach that anti-NKG2D antibodies may be used to treat various forms of cancer, and Bander et al. teach that anti-PSMA antibodies may be used to kill tumors that express PSMA. Based upon these teachings, one of ordinary skill in the art would have been motivated to prepare a heterodimeric bispecific antibody (a single protein construct) that comprises an antigen-binding site specific for NKG2D and an antigen-binding site specific for PSMA, because said anti-NKG2D/anti-PSMA heterodimeric bispecific antibody would be expected to provide a therapeutic benefit to individuals suffering from PSMA-expressing cancers by binding to PSMA expressed on tumor cells and recruiting immune cells, such as NKG2D-expressing NK cells, to destroy tumor cells.
Applicant also asserts that “[a]s disclosed in the present specification, ‘[b]inding of the multi-specific binding protein to the NKG2D receptor and CD16 receptor on natural killer cell enhances the activity of the natural killer cell toward destruction of a cancer cell.’ While NKG2D and CD16 are both expressed on the surface of NK cells, the instant application recognizes NKG2D and CD16 as a bridge to engage natural killer cells for tumor-associated antigen-targeted cytotoxicity and describes, in a working example, synergistic activation of natural killer cells by crosslinking NKG2D and CD16… Remarkably, it was observed that the HER2-binding site, the NKG2D-binding site, and the CD16-binding site are all required in a single protein for improved activity of the protein. When these domains are present in separate proteins but nevertheless all included in a composition, the composition fails to increase NK cell-mediated cytotoxicity nearly as much as a corresponding protein that binds all three targets. As shown in the figures above, HER2-TriNKET significantly increased target cell lysis, whereas a combination of trastuzumab and HER2-Fcsi-TriNKET only marginally affected target cell survival. These results demonstrate synergistic activation of NK cells by a NKG2D-binding domain and a CD16-binding domain when present in a single protein.”
Applicant’s arguments are not sufficient to overcome the rejection of the claims under 35 U.S.C. 103, because the allegedly synergistic effect observed by Applicant was obtained with a HER2-TriNKET molecule comprising a first antigen-binding site that binds NKG2D; a second antigen-binding site that binds HER2; and an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16, wherein said antigen-binding site that binds NKG2D comprises the ADI-29404 antibody, which comprises the heavy chain variable region of SEQ ID NO: 89 and the light chain variable region of SEQ ID NO: 90, and wherein the antibody Fc domain or a portion thereof sufficient to bind CD16 (or a third antigen-binding site that binds CD16) comprises human IgG1. This is a significant detail, at least because claim 1 is drawn to any antigen binding site that binds NKG2D, and one of ordinary skill in the art would not have a reasonable expectation that the synergistic effect observed by Applicant could be replicated with any antigen binding site that binds NKG2D. For example Kjellev et al. (Eur. J. Immunol., 37: 1397-1406, 2007) teach that the anti-NKG2D antibody CX5 is capable of inhibiting NK cell function, see throughout. One of ordinary skill in the art would not have a reasonable expectation that the claimed multi-specific binding protein comprising the inhibitory anti-NKG2D antibody CX5 would yield an increase in the specific lysis of HER2-expressing cells. It is further noted that claim 1 is drawn to any antibody Fc domain or a portion thereof sufficient to bind CD16 (or a third antigen-binding site that binds CD16). As indicated by Bruhns et al. (Blood, 113(16): 3716-3724, 2009), although IgG1 subclass Fc regions are known to bind FcγRIII (CD16), additional Fc region subclasses, such as IgG2, IgG3, and IgG4 also bind FcγRIII, see Abstract. Additionally said Fc region subclasses were shown by Bruhns et al. to bind different Fc receptors with varying affinities, see p. 3718-3719. As such even if a synergistic effect were observed using a multi-specific binding protein comprising a first antigen-binding site that binds NKG2D; a second antigen-binding site that binds HER2; and an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16, wherein said antigen-binding site that binds NKG2D comprises the ADI-29404 antibody, which comprises the heavy chain variable region of SEQ ID NO: 89 and the light chain variable region of SEQ ID NO: 90, and wherein the antibody Fc domain or a portion thereof sufficient to bind CD16 (or a third antigen-binding site that binds CD16) comprises human IgG1, one of ordinary skill in the art would not have a reasonable expectation that said synergistic effect would be observed using a multi-specific binding protein comprising any first antigen-binding site that binds NKG2D and any antibody Fc domain or a portion thereof sufficient to bind CD16 (or a third antigen-binding site that binds CD16). Further Applicant’s evidence of a synergistic effect was obtained using a protein comprising an anti-NKG2D antigen-binding site and an anti-HER2 antigen-binding site, and the instantly claimed protein comprises an anti-NKG2D antigen-binding site and an anti-PSMA antigen-binding site. HER2 and PSMA are distinct proteins having distinct biological functions. Accordingly due to the breadth of claim 1, Applicant’s evidence of a synergistic effect is not commensurate in scope with the claims.
With respect to the teachings of Parren et al., Applicant asserts that “the Office relies upon Parren for the teachings of certain Fc mutations listed in claim 31, for example, a mutation at a position selected from F405, T366, L368, K370, D399, Y407, and K409. These mutations are disclosed in Parren in the context of creating a bispecific antibody having two CH2-CH3-containing polypeptides that binds different epitopes on the same antigen or on different antigens. Thus, the skilled person would have understood that these mutations promote Fc heterodimerization. This teaching does not remedy any of the deficiencies in the teachings of Rader, Bander, or Moore, as discussed above in connection with claim 1.” This argument has been fully considered but is not deemed persuasive. Even though the mutations disclosed by Parren et al. promote the heterodimerization of CH2-CH3-containing polypeptides, Parren et al. specifically teach that the Fc mutants disclosed have enhanced CDC function and may have other enhanced effector functions compared to parental Fc molecules. As such one of ordinary skill in the art would have had ample motivation to modify the invention of Rader et al., Bander et al., and Moore et al. to comprise the Fc mutations of Parren et al., because the resultant multi-specific binding protein would reasonably be expected to display enhanced effector function, which would promote the elimination of PSMA-expressing cells that are bound by the multi-specific binding protein of Rader et al., Bander et al., Moore et al., and Parren et al. Accordingly the rejection of the claims under 35 U.S.C. 103 have been deemed proper and are maintained.

Allowable Subject Matter
With respect to the elected anti-NKG2D heavy chain variable region of SEQ ID NO: 1 and anti-NKG2D light chain variable region of SEQ ID NO: 2, Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642